Motion to amend the remittitur granted. Return of remittitur requested and when returned it will be amended so as to provide that the judgment of the Appellate Division and that of the Trial Term against P.J. Carlin Construction Company should be reversed and the complaint dismissed, with costs in all courts. Otherwise the judgment should be affirmed, with costs.
In our previous decision (274 N.Y. 118) we granted a new trial as against P.J. Carlin Construction Company to enable the plaintiff to present additional evidence if she had any and so desired. Plaintiff now requests that, in the event reargument is denied, we dismiss the complaint instead of awarding a new trial so that she may proceed under the Workmen's Compensation Law. The amendment is made to comply with her request. *Page 652